DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 67 recites:
67.  The cleaning method as claimed in claim 61, wherein triggering of a cleaning process of one of the filter sections is used as a manipulated variable in the feedback control.  Emphasis added.

Claim 61 describes a “feedback control system.”  Therefore, claim 67 should be amended to add the term “system” at the end of the highlighted language, for consistency.
Claim 99 recites
99.  The cleaning method as claimed in claim 61, wherein the time intervals between the cleaning processes within the respective cleaning cycle are increased or decreased by the feedback control system.  Emphasis added.

Claim 61 describes a “cleaning cycle.”  Therefore, the Examiner suggests removing the term “respective” from the highlighted limitation, to maintain consistency.






Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 61–63, 66, 67, 69, 70, 72 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites:
61.  A cleaning method for sectional cleaning of a filter device which has at least three filter sections in which the filter sections are cleaned one at a time in cleaning processes performed at spaced apart intervals of a cleaning cycle, the cleaning method comprising: 
starting the cleaning processes when a differential pressure between a filter inlet and a filter outlet of the filter device reaches, exceeds or approaches a target differential pressure; 
changing the time interval between the end of one of the cleaning processes and the start of a following one of the cleaning processes by means of a feedback control system, wherein the time interval is computed, defined or determined by the feedback control system, wherein, instead of the time interval being directly derived from the differential pressure or a comparison of the differential pressure to the target differential pressure, the target differential pressure is used as a set point in the feedback control system, the time interval being derived by a control apparatus of the feedback control system, wherein a derived difference between the target differential pressure and the differential one or more cleaning processes of the cleaning cycles; and 
wherein the time interval between each of successive cleaning processes is increased or decreased by the feedback control system based on the derived difference pressure and wherein the time interval is limited to a maximum value and/or a minimum value.  Emphasis added.

Claim 61 is indefinite because it is unclear if the “one or more cleaning processes” is the same as the “cleaning processes” previously described in the claim.
Claim 61 is also indefinite because the term “the cleaning cycles” (plural) lacks antecedent basis.  See MPEP 2173.05(e).  Rather, the claim describes “a cleaning cycle” (singular).
To overcome this rejection, claim 61 could be rewritten as:
61.  A cleaning method for sectional cleaning of a filter device which has at least three filter sections in which the filter sections are cleaned one at a time in cleaning processes performed at spaced apart intervals of a cleaning cycle, the cleaning method comprising: 
starting the cleaning processes when a differential pressure between a filter inlet and a filter outlet of the filter device reaches, exceeds or approaches a target differential pressure; 
changing the time interval between the end of one of the cleaning processes and the start of a following one of the cleaning processes by means of a feedback control system, wherein the time interval is computed, defined or determined by the feedback control system, wherein, instead of the time interval being directly derived from the differential pressure or a comparison of the differential pressure to the target differential pressure, the target differential pressure is used as a set point in the feedback control system, the time interval the cleaning processes of the cleaning cycle 
wherein the time interval between each of successive cleaning processes is increased or decreased by the feedback control system based on the derived difference pressure and wherein the time interval is limited to a maximum value and/or a minimum value.

Claims 62, 63, 66, 67, 69, 70, 72 and 99 are indefinite because they depend from claim 61.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 61–63, 66, 67, 69, 70, 72 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Barker, US 2015/0202558 (“Barker”) in view of Freen, US 2011/0185895 (“Freen”).
Claim 61 describes a cleaning method for sectional cleaning of a filter device. The filter device has at least three filter sections.  The filer sections are cleaned one at a time in cleaning processes performed at spaced apart intervals of a cleaning cycle.  
The method comprises starting the cleaning processes when a differential pressure between a filter inlet and a filter outlet of the filter device reaches, exceeds or approaches a target differential pressure.
The method also comprises changing the time interval between the end of one of the cleaning processes and the start of a following one of the cleaning processes by means of a feedback control system.  The time interval is computed, defined, or determined by the feedback control system.  Instead of the time interval being directly derived from the differential pressure or a comparison of the differential pressure to the target differential pressure, the target differential pressure is used as a set point int eh feedback control system.  The time interval is derived by a control apparatus of the feedback control system.  A derived difference between the target differential pressure and the differential pressure is used in the feedback control system as a system deviation.  The differential pressure or derived difference is filtered to suppress fluctuations of the derived difference caused by one or more cleaning processes of the cleaning cycle.
The time interval between successive cleaning processes is increased or decreased by the feedback control system based on the derived difference.  The time interval is limited to a maximum and/or a minimum value.
Barker discloses a method for sectional cleaning a plurality of filter bags in a baghouse filter system.  Barker Fig. 1, [0002], [0012].  The baghouse filter system corresponds to the “filter device.”  Id.  The baghouse, illustrated in Fig. 1, has five rows of filter bags 2.  Id. at Fig. 1, [0019].  Therefore, the baghouse has five “filter sections.”  Id.  The rows are cleaned one at a time in cleaning processes performed at spaced apart intervals of a cleaning cycle—because the filters in the baghouse are cleaned in a “process” comprising “cleaning sequences” with each cleaning sequence opening a single valve 4 at a given time.  Id. at [0012], [0019].  The “process” corresponds to the claimed “cleaning cycle” and the “cleaning sequences” correspond to the “cleaning processes.”  Id.
The method comprises starting the cleaning cycle when a differential pressure between a filter inlet and a filter outlet of the baghouse reaches, exceeds or approaches a target differential pressure—because the cleaning process begins when a pressure sensor detects that the pressure within the baghouse (between an inlet and outlet) has risen above a set point.  See Barker [0024].
The method also comprises changing the time interval between the end of one of the cleaning processes and the start of a following one of the cleaning processes by means of a feedback control system—because a controller continuously adjusts the dwell time between pulses.  See Barker [0025].  The time interval is computed, defined or determined by the feedback control system, because the controller adjusts the dwell Id.  Instead of the time interval being directly derived from the differential pressure or a comparison of the differential pressure to the target differential pressure, the target differential pressure is used as a set point in the feedback control system, with the time interval is derived by a control apparatus of the controller—because the controller uses the desired differential pressure as the set point in determining the appropriate dwell time.  Id.  A derived difference between the target differential pressure and the differential pressure is used in the feedback control system as a system deviation—because the controller compares the measured differential pressure to the set point to determine whether to change the dwell time.  Id.
The time interval between successive cleaning processes is increased or decreased by the feedback control system based on the derived difference, because the controller increases or decreases the dwell time based on its comparison between the measured pressure differential and the set point pressure differential.  See Barker [0025].  A time interval is limited to a maximum and minimum value, which are the dwell time between pulses that is minimum and maximum dwell time between the pulses that the controller selects during a process.  Id.

    PNG
    media_image1.png
    809
    717
    media_image1.png
    Greyscale

  Barker differs from claim 61, because it fails to disclose that the measured differential pressure or the derived difference between the target differential pressure and the measured differential pressure is filtered to suppress fluctuations of the derived difference caused by one or more cleaning processes of the cleaning cycles, as required by the claim.  
However, in the art of determining whether a filter is dirty, Freen discloses a system comprising a filter monitor 20 that measure the differential pressure across a filter 12, to determine whether it is dirty.  See Freen Fig. 4, [0004], [0033].   The filter monitor 20 sends this information to a computer 72.  Id. Fig. 7B at [0041].  The computer averages the differential pressure data to filter out the noise.  Id. at [0047].  The computer 72 then takes the difference between a baseline pressure differential and the averaged measured pressure differential.  Id. at [0006].  If the difference exceeds a threshold value, then the system indicates that the filter is clogged.  Id
It would have been obvious for Barker’s controller to filter the data received by the pressure sensor by averaging the measured pressure differential readings taken by the pressure sensor in order to reduce noise in the system.  This would have the effect of suppressing fluctuations of the difference between the measured pressure differential and the critical value caused by one or more cleaning processes of the cleaning cycles, because these fluctuations would average out.
Claim 62 requires for the method of claim 61, each of the filter sections is a filter cartridge.
Note that the transitional phrase “is” is open-ended.  See MPEP 2111.03(I).  Therefore, the claim requires that each filter section has a filter cartridge, even if it contains other elements.  
In Barker, each of the rows is a filter cartridge, because each row comprises filter bags 2, which are understood in the art to be filter cartridges.  See Barker Fig. 1, [0019].  
Additionally, note that Barker’s process can be used such that each blow pipe cleans a single filter bag at a time.  See Barker [0012].
Claim 63 requires for the method of claim 61, a first time interval between successive cleaning processes of a first and a second filter section, and a second time interval between successive cleaning processes of the second and a third filter sections are each changed.
Barker teaches that the dwell time between pulses is continuously adjusted to maintain the differential pressure at the desired set point.  See Barker [0025].  Therefore, it would have been obvious for the time interval between cleaning the first and second rows and the time interval between cleaning the second and third rows to 
Claim 66 requires for the method of claim 61, the feedback control system uses a proportional-integral-derivative (PID) controller as a controller.
A PID controller compares an actual, measured value with a setpoint value to determine whether an action should be taken to adjust the measured value to correspond to the setpoint value.  See, “PID Controllers Explained,” Control Notes Reflections of a Process Control Practitioner (Mar. 7, 2011), available at https://blog.opticontrols.com/archives/344, last visited June 11, 20211 at 2.  
Barker’s controller is a PID controller, because it compares a measured pressure differential with a se point differential to determine whether parameters, such as dwell time between pulses, should be adjusted to adjust the measured pressure differential to correspond to the set point.  See Barker [0024].
Claim 67 requires for the method of claim 61, triggering of a cleaning process of one of the filter sections is used as a manipulated variable in the feedback control.
Barker teaches this feature because the controller determines whether to trigger cleaning of the filters based on the information it receives.  Barker [0024].
Claim 69 
 Barker teaches that the dwell time between pulses is continuously adjusted to maintain the differential pressure at the desired set point.  See Barker [0025].  Barker also teaches that when the last step in the sequence (i.e., the “cleaning process”) is completed, the process (i.e., the “cleaning cycle”) begins again with the first step in the cleaning sequence.  Id. at [0012].  Barker further teaches that the dwell time between pulses is continuously adjusted to maintain the differential pressure within a set point.  Id. at [0024].
Therefore, it would have been obvious for the dwell between pulses within a given process to be constant, in the situation where the dwell time does not need to be adjusted to maintain the set point pressure differential.  See Barker [0024].  Additionally, it would have been obvious for the dwell time between the last pulse on the process, and the first pulse of the next process to increase or decrease in the situation where the dwell time needs to be adjusted to maintain the set point pressure differential.  Id.
Claim 70 requires for the method of claim 61, the time intervals between the cleaning processes or the time intervals between the end of one cleaning cycle and the start of a following cleaning cycle becomes smaller with at least one of increasing clogging, fouling of the filter device and time.
Barker teaches that the dwell time between pulses is adjusted to maintain the set point pressure differential.  See 
Claim 72 requires for the method of claim 61, a pressure pulse is used for sectional cleaning of the filter device or of one filter section.
Barker’s method uses pressure pulses to clean the bag filters 2.  See Barker [0010].
Claim 99 requires for the method of claim 61, the time intervals between the cleaning processes within the respective cleaning cycle are increased or decreased by the feedback control system.
Barker teaches this feature because controller increases or decreases the dwell time between pulses to maintain the set point pressure differential.  See Barker [0024].
Response to Arguments
35 U.S.C. 112(a) Rejections
The Examiner withdraws the 35 U.S.C. 112(a) rejections, from the Non-Final Rejection dated June 16, 2021, in light of the amendments.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections, from the Non-Final Rejection, in light of the amendments.
35 U.S.C. 103 Rejections
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference is contained in the record as the 18-page Non Patent Literature document dated June 16, 2021.